DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
The following addresses applicant’s remarks/amendments dated 21st January, 2021.  Claim(s) 11, 22, and 20 were amended; Claim(s) 1-10 remain cancelled; Claim(s) 23 were cancelled, and no new Claim(s) were added.  Therefore, Claim(s) 11-22, and 24-32 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2019, 03/11/2019, 02/08/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Election/Restrictions
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement Claim(s) 11-22, 24-29, and 31-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim(s) 30 is directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species group II as set forth in the Office action mailed on 12/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments (Remarks Pg. 9) with respect to the cancellation of the Claim(s) 23; has been fully considered.

Applicant’s arguments (Remarks Pg. 9-12) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §102(a)(1), (a)(2), or both, and §103; have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.  

Election/Restrictions
Newly submitted Claim(s) 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally presented Claim(s) 11-.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim(s) 30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Independent Claim(s) 11; and Dependent Claim(s) 12-22, and 24-32, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim(s) 11, the amended claimed limitations “wherein first side of the carrier element has a disk-shaped surface, wherein the carrier element has a cavity, wherein the cavity has a variable depth over its course along the first side of the carrier element, and wherein the cavity is a circularly-shaped depression, and wherein the depth changes both over a radius of the first side and along a circular direction of the first side, that is, azimuthally, so that on a left side of the carrier element the cavity has a depth different from a right side, so that acoustic waves, which are reflected in these different regions of the cavity, cover different distances, and so as to influence a directivity characteristic of the acoustic sensor” are neither anticipated nor found obvious over the art of record.  

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                            
            
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645